United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
EMERGENCY PREPAREDNESS &
RESPONSE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1834
Issued: March 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 15, 2016 appellant, through counsel, filed a timely appeal from a June 16,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish cervical and left
shoulder injuries in the performance of duty on September 23, 2014.
FACTUAL HISTORY
On October 3, 2014 appellant, then a 52-year-old grants management specialist, filed a
traumatic injury claim (Form CA-1) alleging that on September 23, 2014 he sustained an injury
when he was lifting and removing a back pack containing a 17-inch laptop and iPad. He
reported his injury as herniation of cervical vertebrae causing pain and numbness to his left
shoulder. Appellant’s supervisor reported that on October 3, 2014 at 9:38 a.m. appellant called
and complained of pain in his shoulder and numbness in the wrist and hand. Appellant told the
supervisor that he had transported his 17-inch laptop and other electronic devices to Naval
Weapons Station on September 23, 2014.
In another Form CA-1 dated October 31, 2014, appellant reported that on September 23,
2014, he had just completed a 12-hour shift at the Regional Response Coordination Center
(RRCC) and had loaded all electronic materials, including a 17-inch large/heavy computer, iPad,
and work materials into his backpack. He walked to his car and, when removing his backpack,
the weight transferred from both shoulders to one shoulder on the left, pulling his neck and
shoulder out of alignment. Appellant felt a general muscle strain similar to what had previously
occurred when he transported those devices. He described the nature of his injury as pain in the
left neck, shoulder, and wrist, as well as occasional numbness to the left wrist and thumb.
Appellant explained that he waited for his symptoms to resolve and used over-the-counter
medications, which had previously alleviated his condition.
In an October 3, 2014 medical report, Dr. Jeffrey F. Shapiro, a Board-certified orthopedic
surgeon, reported that appellant presented for pain and numbness in his left shoulder and wrist,
which had been present for the last two weeks. He noted that appellant had not injured those
areas. Dr. Shapiro diagnosed cervical radiculopathy from pressure on a nerve root. In an
October 12, 2014 medical report, he recommended a magnetic resonance imaging (MRI) scan to
assess for a disc herniation.
By letter dated December 16, 2014, OWCP advised appellant that, initially, his injury
appeared to be a minor injury that resulted in minimal or no lost time from work. Because the
employing establishment had not controverted continuation of pay or challenged the merits of
the case, payment of a limited amount of medical expenses was administratively approved and
the merits of the claim had not been formally considered. OWCP reported that the claim was
reopened for consideration because the medical bills had exceeded $1,500.00. It informed
appellant that the evidence of record was insufficient to support his claim and advised him of the
medical and factual evidence necessary. Appellant was afforded 30 days to submit the necessary
evidence.
In a December 4, 2014 diagnostic report, Dr. Richard Silvergleid, a Board-certified
radiologist, reported that an MRI scan of the cervical spine revealed mild reversal of the cervical
lordosis, small central disc herniation C3-4 causing minimal midline cord deformity,

2

mild-to-moderate left posterolateral osteophyte formation C5-6, very mild cord deformity and
moderate left C6 root compression, small central disc herniation and bony productive change C67, mild thecal sac deformity, and mild-to-moderate right C7 root impingement.
In a January 12, 2015 medical report, Dr. Shapiro reported that appellant presented for
follow up regarding a work-related injury to his left shoulder and neck. An MRI scan of the
cervical spine was performed on December 4, 2014 which revealed mild reversal of the normal
lordosis, a central disc herniation at C3-4, left compression of the C6 nerve root, a disc
herniation at C6-7, and mild-to-moderate osteophyte formation at C5-6. Dr. Shapiro diagnosed
left cervical radiculitis, degenerative cervical disc, cervical disc herniation, and osteoarthrosis of
the vertebral column. He reported that appellant had cervical radiculopathy with cervical
degenerative disc disease and osteophyte formation with radicular symptoms, which appeared to
be an exacerbation of a chronic preexisting condition.
By decision dated January 23, 2015, OWCP denied appellant’s claim finding that he
failed to meet his burden of proof because the evidence of record did not establish that the
incident occurred as alleged. It noted that he failed to respond to the December 16, 2014
development letter to establish the factual portion of his claim. OWCP also noted that appellant
had failed to report the incident until October 3, 2014.
Medical reports dated January 28 through October 28, 2015 were submitted from
Dr. Shapiro documenting treatment for appellant’s injury.
On January 19, 2016 appellant, through counsel, requested reconsideration of OWCP’s
January 23, 2015 decision. Counsel submitted a brief citing legal precedent and noted that
appellant’s narrative statement would establish his traumatic injury claim.
In an undated narrative statement, appellant responded to the December 16, 2014 OWCP
development questionnaire. He stated that he verbally reported his injury to his supervisor on
October 1, 2014, less than 10 days after the date of the occurrence, and filed the requisite forms
on October 3, 2014. Appellant reported that, after he submitted his Form CA-1, he was informed
that DOL would no longer take a hard copy and had to resubmit an electronic application. He
stated that his neck, left shoulder, wrist, and hand experienced pain and discomfort when the
work backpack shifted while he was transferring the backpack from his shoulders to his vehicle.
Appellant immediately removed the backpack, and did not place it on his shoulders for the
duration of his work, yet the pain persisted. He reported no other injuries during the period
between the event and the report. Appellant noted that he initially thought the injury was a strain
yet the pain became unbearable despite home treatment. He stated that he had just completed his
shift and walked out of the Emergency Coordination Center. Appellant explained that the injury
occurred when he was removing the backpack, containing his laptop computer, iPad, and various
loose leaf books and folders, from his shoulders to his automobile just outside the building. He
stated that he did not sustain the injury as a result of a motor vehicle accident. Rather,
appellant’s injury occurred while moving employing establishment issued equipment to his
vehicle at the end of his shift.

3

By letter dated April 13, 2016, counsel for appellant reported that he was supplementing
the reconsideration request with a detailed narrative medical report from Dr. Shapiro dated
April 11, 2016.
In the April 11, 2016 medical report, Dr. Shapiro reported that he first treated appellant
on October 3, 2014 for complaints of pain and numbness in the left wrist and shoulder, which
had started approximately two weeks prior. Appellant did not report a specific injury during the
history, but on the intake form described a work-related injury which occurred on the job when
he was carrying and moving a large and heavy laptop and iPad into and out of a backpack. He
indicated that the injury occurred at the “RRCC” and was reported on October 3, 2014.
Dr. Shapiro noted that the date of injury was reported as September 15 to 24, 2014, although the
information later provided by counsel indicated the date of injury as September 23, 2014. At his
October 17, 2014 follow up, he found that appellant continued to show signs of cervical
radiculopathy at which time he recommended an MRI scan of the cervical spine to assess for a
disc herniation. Following the MRI scan, appellant was treated again on January 12 and
April 17, 2015.
Dr. Shapiro noted a history of lifting a computer in a bag and developing increasing pain
in his neck. The MRI scan documented a small cervical disc herniation as well as sonic
compression of the C6, C7 nerve roots on the left from a degenerative process. Dr. Shapiro
opined that appellant’s complaints were the result of an exacerbation of a preexisting condition,
as these degenerative changes i.e., osteophyte formation, in itself was not of traumatic etiology,
but rather degenerative. He noted that this was reasonable given the preexisting degenerative
condition, lifting something that is heavy could stretch the nerve tenting over the osteophyte and
increase his symptoms. Dr. Shapiro concluded that appellant’s condition would likely be
permanent in nature and require surgical intervention.
By decision dated June 16, 2016, OWCP affirmed the January 23, 2015 decision finding
that the evidence of record failed to establish that the incident occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged and that
any disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

4

conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he or she sustained an injury in the performance of duty
he or she must submit sufficient evidence to establish that he or she experienced a specific event,
incident, or exposure occurring at the time, place, and in the manner alleged. He or she must
also establish that such event, incident, or exposure caused an injury.6 Once an employee
establishes that he or she sustained an injury in the performance of duty, he or she has the burden
of proof to establish that any subsequent medical condition or disability from work, for which he
or she claims compensation is causally related to the accepted injury.7
To establish that, an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met his or her burden of proof when there are
such inconsistencies in the evidence as to cast serious doubt on the validity of the claim.8
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on September 23, 2014.
The evidence of record contains inconsistencies regarding the alleged September 23,
2014 employment incident.9 Appellant first sought treatment for his injury on October 3, 2014
with Dr. Shapiro yet the initial medical report makes no mention of a work-related incident,
stating that appellant complained of pain having been present for the past two weeks, but that he
had not injured the area.
The medical evidence of record further casts serious doubt upon the validity of
appellant’s claim as his allegations are inconsistent with alleged facts and circumstances.10 In
his April 11, 2016 medical report, Dr. Shapiro reported that appellant had not reported a specific
5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
7

Supra note 5.

8

Betty J. Smith, 54 ECAB 174 (2002).

9

T.R., Docket No. 12-0012 (issued May 16, 2012).

10

M.W., Docket No. 12-1013 (issued October 24, 2012).

5

injury during his initial October 3, 2014 visit but, on the intake form, described a work-related
injury which occurred on the job when he was carrying and moving a large and heavy laptop and
iPad into and out of a backpack. He never related that exact history of injury appellant related on
his claim form, i.e., that he felt a pull on his neck as he transferred the backpack from both
shoulders to one shoulder.
Dr. Shapiro noted that the date of injury was reported as September 15 to 24, 2014,
although subsequent information provided by counsel indicated the date of injury as
September 23, 2014. His report fails to provide support for an injury having occurred on
September 23, 2014 as he is merely repeating the date provided by counsel. Moreover, it
provides support for an injury having occurred over a period longer than a single workday or
shift rather than a traumatic injury as alleged by appellant in this claim.11 Furthermore,
Dr. Shapiro noted that appellant in fact had a preexisting condition. He related that it was
reasonable to assume that, given appellant’s preexisting degenerative condition, lifting
something that was heavy could stretch the nerve tenting over the osteophyte and increase his
symptoms. Thus, the medical evidence of record fails to support the alleged facts and
circumstances.12
Appellant has not provided the sufficient detail needed to establish that the incident
occurred in the manner alleged.13 The Board finds that, based on appellant’s two Form CA-1’s
and narrative statement, his supervisor’s statement, and the remaining factual and medical
evidence of record, that there are such inconsistencies as to cast serious doubt upon the validity
of appellant’s claim. As appellant has not reconciled these contradictions in the record, the
Board finds that he has not met his burden of proof to establish that he experienced an
employment-related incident on September 23, 2014 at the time, place, and in the manner
alleged.14
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient evidence to establish that he
sustained an injury in the performance of duty on September 23, 2014.

11

A traumatic injury means a condition of the body caused by a specific event or incident, or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
12

R.M., Docket No. 11-1921 (issued April 10, 2012).

13

Supra note 9.

14

As appellant has not established an employment incident, further consideration of the medical evidence is
unnecessary. See Bonnie A. Contreas, 57 ECAB 364, 368 n.10 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 16, 2016 is affirmed.
Issued: March 14, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

